Citation Nr: 1728676	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether the termination of nonservice-connected pension benefits, effective October [REDACTED], 2010, due to incarceration was proper. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision letter of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

The issue of whether an overpayment of VA disability benefits in the amount of $9,187.80 was properly created has been raised by the record in the August 2013 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's claim. 

Before the Board may decide the issue presented, the Board must first address whether the Veteran was confined to a Federal, State, or local penal institution as a result of a conviction beginning on August [REDACTED], 2010.  

The record reveals that on August 3, 2010, the Veteran failed to appear before the Shawano County Circuit Court in his pending criminal court case (Case No. [REDACTED]).  Consequently, the trial court found him in violation of the terms of his bail and an arrest warrant was issued on August [REDACTED], 2010.  A VA and SSA State Prison Computer Match revealed that the Veteran was confined at the Shawano County Jail in Shawano, Wisconsin on August [REDACTED], 2010.  

An August 2013 Report of General Information documented contact between the VA and Sergeant [REDACTED] at the Shawano County Jail.  The report stated "[VA] contacted the jail to determine the reason that Mr. [REDACTED] was confined on August [REDACTED], 2010 when the conviction date was not until much later.  Mr. [REDACTED] remained continuously confined from August [REDACTED], 2010 based on a probation violation from a prior conviction."   

According to the Docket Entries in Case No. [REDACTED], the Veteran was served an arrest warrant on August [REDACTED], 2010 and the Veteran remained incarcerated during the pendency of his case (Case No. [REDACTED]).  On February 14, 2011, the trial court accepted the Veteran's guilty plea and found the Veteran guilty of two counts: (1) operating while under the influence (5th) and (2) bail jumping misdemeanor.  The Veteran remained incarcerated until he was released on February [REDACTED], 2012. 

In addition to the Veteran's confinement in Shawano County Jail, Docket Entry on April 27, 2011 in Case No. [REDACTED] indicated that the Veteran was confined in "Tribal Jail" from August [REDACTED], 2010 to August [REDACTED], 2010. 

The record is not clear as to whether the Veteran was incarcerated beginning on August [REDACTED], 2010 as a result of a conviction.  While the Shawano County Jail represented that he was confined based on probation violation, the Veteran's claims file lacks any documentation of a related probation violation case or whether the Veteran was convicted of a probation violation in a related case.  In addition, the records are absent of any documentation related to the Veteran's confinement in "Tribal Jail" between August [REDACTED], 2010 and August [REDACTED], 2010.  Therefore, the Veteran's claim must be remanded for further evidentiary development.  
38 U.S.C.S. § 5103A(a) (LexisNexis 2017).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the docket entries for any pending criminal court cases during the period of October 2009 to February 2011 where the Veteran was the named defendant, specifically court cases within the jurisdiction of Shawano County Circuit Court, nearby circuit courts surrounding Shawano County, and tribal courts near or within Shawano County.  Then, please associate the requested documentation with the Veteran's claims file.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant records.  

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






